UNITED STATES DISTRICT COURT

MIDDLE DISTRICT OF LOUISIANA

AKANDO DUCKSWORTH CIVIL ACTION

VERSUS

HAL MACMURDO, ET AL. No: ls-Cv-oioos-BAJ_RLB
MI_N_IM

Before the Court is Plaintiii’s Motion for a Preliminary Injunction (Doc.
11). Also before the Court is Plaintiff’s Motion for Appointrnent of Counsel (Doc.
6). The Court has jurisdiction in this matter pursuant to 28 U.S.C. § 1331. Oral
argument is not required For the reasons stated below, Plaintift`s motion for a
preliminary injunction is denied is DENIED and Plaintiff s motion for the
appointment of counsel is GRANTED.
I. FACTUAL BACKGROUND

Akando Ducksworth (“Plaintif|':”) alleges that Hal Macmurdo, a physician at
the Dixon Correctional Institute (“Defendant”), has unlawfully discontinued
Plaintiff’s weekly visits to University Medical Center in New Orleans for speech and
physical therapy services for “flnancial reasons.” (Doc. 11 at p. 1). Plaintiff` alleges
that he suffers from recurrent respiratory papillomatosis (“RRP”) and muscle tension
dysphoria (“MTD”). Plaintiff` further alleges that RRP is a condition which causes
growths on the sufferer’s vocal cords. (Id. at p. 2). Plaintiff claims that once the

growths are present, the only course of action is surgical removal, and that if left

untreated, the growths could become life threatening (Id.). Plaintiff` avers that the
medical staff at the prison have neither the expertise nor the equipment to properly
monitor his vocal cords. (Icl.). Plaintiff also avers that MTD is a condition wherein
the suff`erer’s neck muscles tighten to such an extent that it renders his vocal cords
inoperable. (Id at p. 3). Plaintiff claims that the only treatment for MTD is regular
physical therapy. (Id.). Plaintiff further avers that he has already been to the
hospital over sixty times in eight months so that he could receive proper treatment,
and the throat lozenges, ibuprofen, and neck exercises suggested by the prison have
been insufficient (Id.).

This is the second motion for a preliminary injunction that Plaintiff has tiled.
(Doc. 7). The Court denied Plaintiff’ s first motion without prejudice, as Plaintiff` did
not serve any of the relevant parties (Doc. 8). Plaintiff has rectified this deficiency.
II. LEGAL STANDARDS

A. Injunctive Relief

It “would be inequitable” to hold pro se litigants to strict procedural standards
and thereby punish such litigants “for lacking the linguistic and analytical Skills of a
trained lawyer.” Perez, 312 F.Sd at 194. Nonetheless, courts “still require pro se
parties to fundamentally ‘abide by the rules that govern the federal courts.' ” E.E.O.C.
v. Simbaki, Ltd., 767 F.3d 475, 484 (5th Cir.2014) (citing Frazier U. Wells Fargo Bank,
N.A., 541 Fed.Appx. 419, 421 (5th Cir.2013)). Thus, courts have held, for example,

that “[p]ro se litigants must properly plead sufficient facts that, when liberally

construed, state a plausible claim to relief, and brief arguments on appeal.” fn re
Emergency Room, Mobile Servs., L.L.C., 529 B.R. 676, 683 (N.D. TeX. 2015).

“A preliminary injunction is an extraordinary and drastic remedy; it is never
awarded as of right.” Munaf v. Geren, 553 U-S. 674, 689-90 (2008) (internal citations
and quotations omitted). At all times, the burden of persuasion remains with
Plaintiff as to each of the four elements Specifically, a Plaintiii` must establish: (1) a
substantial likelihood of prevailing on the merits; (2) a substantial threat of
irreparable injury if the injunction is not granted; (3) the threatened injury outweighs
any harm that will result to the non-movant if the injunction is granted; and (4) the
injunction will not disserve the public interest. See R£dgely u. Fed. Emergency Mgm,t.
Agency, 512 F.3d 727, 734 (5th Cir. 2008). See also Allied Mktg. Grp., Inc. v. CDL
Mktg., Inc., 878 F.2d 806, 809 (5th Cir. 1989) (preliminary injunctive relief “is an
extraordinary remedy and should be granted only if the movant has clearly carried
the burden of persuasion with respect to all four factors”); M£ssissippi Power & flight
Co. v. United Gas Pipe Line Co., 760 F.2d 618, 621 (5th Cir. 1985) (“[t]he decision to
grant a request for preliminary injunction is to be treated as the exception rather
than the rule”). T he decision whether to grant or deny a request for a preliminary
injunction is within the sound discretion of the Court. See All,ied Mttg. Grp., Inc.,
878 F.2d at 809.

If a plaintiff fails to meet his burden regarding any of the necessary elements,
the Court need not address the other elements necessary for granting a preliminary

injunction. See Roho, Inc. 1). Marqu,is, 902 F.2d 356, 261 (5th Cir. 1990) (declining to

address the remaining elements necessary to obtain a preliminary injunction after
finding that the plaintiff failed to show a substantial likelihood of success on the

merits).

III. DISCUSSION

Plaintiff has not satisEed the basic elements required for the imposition of
temporary restraints as set forth by Ridgley. Plaintiff fails to expand his analysis of
the facts of his case past the “irreparable harm” criteria. Plaintiff argues that
irreparable harm would occur should his conditions be left untreated, but does not
address the likelihood of success of his claims, or whether granting an injunction
disserves the public interest. Plaintiff briefly addresses whether the harm done to
him outweighs the harm that would be caused to Defendant Macmurdo if the Court
grants an injunction, albeit in a cursory fashion, stating only that “no harm will come
to defendant Macmurdo if the plaintiffs weekly MTD treatments are restored for 90
days by the granting of this motion.” (Doc. 11 at p. 3). Plaintiff does not address any
potential harm the injunction may case to other Defendants listed in the complaint,
nor does Plaintiff explain why he believes that an injunction would not harm
Defendants, despite also claiming that his doctor visits were discontinued for
“flnancial reasons.”

The Court is called to review a pro se litigant’s complaint liberally, so as to
glean a cause of action from often inartfully pleaded complaints The Court has
complied with this mandate. The Court cannot, however, be expected to “extract

blood from a stone” when a pro se litigant does not allege even the bare minimum

facts to support a cause of action. As Plaintiff has not put forth arguments addressing
all of the requisite criteria for the issuance of a temporary restraining order, the
Court cannot reach the full merits of Plaintiff’s request. Plaintiffs motion is
DENIED.

The Court has twice denied Plaintiffs requests for injunctive relief on
procedural grounds, as required by case law and statutory authority, and is concerned
that Plaintist lack of legal education may prevent Plaintiff from prosecuting his case
in an effective manner. Because Plaintiff’s allegations, if true, may present
sufEciently credible and meritorious claims, the Court will GRANT his Motion for
Appointment of Counsel (Doc. 6).

IV. CONCLUSION

Accordingly,

IT IS ORDERED that Plaintiffs Motion for a Preliminary Injunction
(Doc. 11) is DENIED WITHOUT PREJUDICE.

IT IS FURTHER ORDERED that Plaintift’s Motion for Appointment of

Counsel (Doc. 6) is GRANTED. A separate order will follow.

Baton Rouge, Louisiana, this 25 day of April, 2019.

uslw

JoDGE BRIANUACKSON
UNITED sTATEs DISTRICT coUR'r
MIDDLE DISTRICT oF LoUIsIANA

